DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on May 9, 2022 has been received and considered. By this amendment, claims 1-7, 9, and 10 are amended, claims 13-17 are added, and claims 1-17 are now pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a communications module configured for communicating…” in claim 1 and “an AED controller for controlling…”, “a communication module for communicating…”, and “a security control module for performing …” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “regulating data transfer between the AED controller and the communications module via the security control module” in lines 9-10 and the limitation “upon receipt of data at the communication module, regulating transmission of the data to the AED controller via the security control module” in lines 12-14. It appears that the claim is claiming two separate regulating steps, but it is not clear how the steps differ or if they are intended to be separate steps or for one to follow the other. Does the claim intend to regulate data transfer from the AED controller to the communication module in the second step of the method and then regulating data transfer from the communication module back to the AED controller in the third step of the method? Or would the claim be satisfied if transmission of data from the communication module to the AED controller is regulated twice, as the recitation “between the AED controller and the communication module” would cover transmission from the communication module to the AED controller?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sjoquist (U.S. 2019/0329056, previously cited). Regarding claim 1, Sjoquist discloses a self-contained automated external defibrillator (SCAED) system (the wearable cardioverter defibrillator is considered to be a SCAED because it is external to a patient’s body and provides defibrillation energy) comprising: a pair of pads 104 for attachment to specific locations on a patient (see Figure 1 and paragraph [0022], where plural defibrillation electrodes is considered to be at least a “pair”), an electrocardiogram (ECG) monitoring circuitry 180 for monitoring patient heartbeat through the pair of pads (see Figure 1 and paragraph [0023], where monitoring device 180 is described as working with electrocardiogram electrodes and, is thus considered electrocardiogram monitoring circuitry), shock generating electronics 307 for generating at least one electrical shock signal to be applied to the patient through the pair of pads (see Figure 3, paragraph [0026], and paragraph [0051]), a battery 303 for supplying power to the SCAED system (see Figure 3 and paragraph [0049]), a controller having an AED microprocessor 302 and an AED memory 320, the AED microprocessor being configured to perform the steps of: managing power consumption by the shock generating electronics and monitoring a power status of the battery (see Figure 3 and paragraph [0051]), and controlling charging of the shock generating electronics and controlling delivery of the at least one electrical shock to the patient (see paragraph [0051]), a user-interface (UI) 412 communicatively coupled with the controller for providing use instructions and receiving user input (see Figure 4 and paragraph [0065]), a communications module 340/414configured for communicating with an external system separate from the SCAED system (see Figures 3 and 4 and paragraphs [0052] and [0065]); and a security module having a security processor 321 configured for regulating data transfer with the AED controller via the communications module (see Figures 3 and 5 and paragraph [0048]).
Regarding claim 3, Sjoquist discloses that the communications module includes a communication processor configured for communicating with at least one of a mobile device, an emergency medical services system, a bracket configured for housing the SCAED system therein, a networked hardware, and cloud (see paragraph [0052], wherein communication via Bluetooth is with a mobile device).
Regarding claim 4, Sjoquist discloses that the security processor is configured for performing a security protocol on data transferred between the AED memory and the communications module, the security protocol including at least one of: 1) validation of the data; and 2) authentication of a source of the data (see paragraphs [0048] and [0086], which describe validating and authenticating data using security certificates stored in the device).
Regarding claim 5, Sjoquist discloses that the validation includes confirming integrity of the data received at the communications module prior to transmitting the data into the AED memory (see paragraph [0086], lines 9-11).
Regarding claim 6, it is respectfully submitted that the use of the patient unique identifier (UID) described in paragraphs [0094]-[0098], where a patient unique identifier is used and associated with a specific patient’s data to establish validation would satisfy the limitation of “the validation includes providing a user output and receiving a user confirmation on the data received at the communications module prior to transmitting the data into the AED memory” because the user output would be the request for the UID while the confirmation would be the providing of the applicable UID.
Regarding claim 7, Sjoquist discloses that the authentication includes confirming authenticity of the data received at the communications module prior to effecting any change to the SCAED system in response to the data (see paragraph [0061]).
Regarding claim 8, Sjoquist discloses that confirming authenticity includes using at least one of a software key and a hardware key (see paragraph [0070]).
Regarding claim 9, Sjoquist discloses a method for operating a self-contained automated external defibrillator (SCAED) system, the SCAED system including an AED controller 302/402 for controlling electrical shock generation and delivery, a communication module 340/414 for communicating with an external system separate from the SCAED system (see Figures 3 and 4 and paragraphs [0052] and [0065]), and a security control module 321 for performing security operations to ensure safe external communication via the communication module (see Figures 3 and 5 and paragraph [0048]), the method comprising: performing, via the security control module, a safety analysis prior to enabling electrical shock generation and delivery (the “safety analysis” is the verification and authentication described in paragraphs [0048], [0061], and [0094]-[0098]), regulating data transfer between the AED controller and the communication module via the security control module, and upon receipt of data at the communication module, regulating transmission of the data to the AED controller via the security control module (see paragraphs [0048], [0061], and [0094]-[0098], where transmission of data is regulated based on the authentication and verification).
Regarding claim 13, Sjoquist discloses that performing a safety analysis includes authenticating a user of the SCAED system (see the verification and authentication described in paragraphs [0048], [0061], and [0094]-[0098]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sjoquist (U.S. 2019/0329056, cited above) in view of Picco et al. (U.S. 2019/0356492). Sjoquist discloses the invention substantially as claimed, including the communications module including a cellular modem, a Bluetooth modem, a Wi-Fi modem, and a wired connection (see paragraphs [0029] and [0052]), but fails to disclose the communications module including a satellite modem. Picco teaches methods and structures for ensuring secure communication between medical devices and remote devices (see paragraph [0002]), and teaches that communication between the medical devices and remote devices may be via any suitable communications technology or combination of communication technologies, including one or more of a cellular modem, a Bluetooth modem, a Wi-Fi modem, a wired connection, and a satellite modem (see paragraph [0088]). It would have been obvious to one having ordinary skill in the after before the effective filing date of the claimed invention to modify the invention of Sjoquist to include a satellite modem, as taught by Picco, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claims 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sjoquist (U.S. 2019/0329056, cited above) in view of Sturman et al. (U.S. 2020/0221263, cited by Applicant). Regarding claim 10, Sjoquist discloses the invention substantially as claimed, including that regulating data transfer includes authenticating the data so received, validating the data so received, upon determining that the data are authenticated and validated, transmitting the data to the AED controller (see paragraphs [0048] and [0086], which describe validating and authenticating data using security certificates stored in the device), but fails to disclose providing a notification via a user interface. Sturman teaches methods and arrangements for enabling communications between AEDs and external components, and provides a notification via a user interface in situations that require administrator/owner attention (see paragraph [0065]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sjoquist to include providing a notification via a user interface upon determining that data are not authenticated or validated, which would be a situation that requires administrator/owner attention, as taught by Sturman, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 11, Sjoquist discloses that authenticating includes at least one of using a software key, using a hardware key, and obtaining user confirmation (see paragraph [0070]).
Regarding claim 12, Sjoquist discloses that validating includes at least one of obtaining user confirmation and assessing integrity of the data (see paragraph [0086], lines 9-11).
Regarding claims 14, 15, and 17, Sjoquist discloses the invention substantially as claimed, but fails to disclose pinging, via the security control module, a server for device updates; obtaining an update file and validating the update file; and upon validating the update file, transmitting the update file to the AED controller for updating the SCAED system, storing, via the security control module, a copy of an existing firmware of the AED controller to enable restoration of the existing firmware if an update fails or checking periodically, via the security control module, for the availability of a software update from a remote server; when the software update is available, receiving an update file via the security control module; validating, via the security control module, the update file; saving an old file to a memory of the SCAED system; and installing the update file.  Sturman teaches methods and arrangements for enabling communications between AEDs and external components, and teaches sending out status messages (read: pinging) from the AED for device updates (see block 805 in Figure 11), obtaining an update file (see block 844 in Figure 11) and validating the update file (see block 850 in Figure 11), and upon validating the update file, transmitting the update file to the AED controller for updating the AED system (see block 855 in Figure 11). Furthermore, Sturman discloses storing a version of the firmware and saving an old file to memory as part of the updating procedure (see paragraph [0151], which describes that if the update cannot be validated, then the defibrillator revers to the last known good firmware version and, thus, the defibrillator includes a version of firmware and a saved old file). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sjoquist to include pinging, via the security control module, a server for device updates; obtaining an update file and validating the update file; and upon validating the update file, transmitting the update file to the AED controller for updating the SCAED system, and saving an old version of firmware, as taught by Sturman, as it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed May 9, 2022 have been fully considered but they are not persuasive. Regarding the rejection of the claims as being anticipated by Sjoquist, the Applicant argues that in the present invention, the hardware and software used to provide security functions reside within the SCAED system and alleges that the hardware and software of Sjoquist reside in an AED and a trusted component. It is respectfully submitted that the claims are directed to a system, would can include multiple devices interacting. Although Applicant’s components are all contained within the same device and physical structure, the claims do not require such. As such, the combined AED and trusted component of Sjoquist satisfy the claim limitations for the “system”. For at least the reasons given above, the rejection stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792